
	

114 HRES 509 IH: Expressing support for the efforts of the Republic of Turkey, the Hashemite Kingdom of Jordan, and the Lebanese Republic to provide housing, educational opportunities, health care, and other forms of humanitarian assistance to individuals and families displaced by the conflict in Syria.
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Mr. Kinzinger of Illinois submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for the efforts of the Republic of Turkey, the Hashemite Kingdom of Jordan, and
			 the Lebanese Republic to provide housing, educational opportunities,
			 health care, and other forms of humanitarian assistance to individuals and
			 families displaced by the conflict in Syria.
	
	
 Whereas the Republic of Turkey and the Hashemite Kingdom of Jordan have maintained an open door policy for all displaced Syrians without any discrimination based on religious or ethnic origin, and Turkey has reportedly dedicated $7,600,000,000 and Jordan has reportedly dedicated $6,600,000,000 of their own resources to serve the housing, educational, and health care needs of refugees, among other things;
 Whereas the ongoing war in Syria has been among the most disruptive and costly of this century, having displaced more than one-half of Syria’s population as of September 2015, including an estimated 4,100,000 refugees and an additional 7,600,000 internally displaced persons;
 Whereas according to the United Nations High Commissioner for Refugees (UNHCR) more than 1,700,000 Syrian refugees have been registered by the Republic of Turkey, more than 1,000,000 Syrian refugees have been registered by the Lebanese Republic, and more than 646,000 Syrian refugees have been registered by the Hashemite Kingdom of Jordan;
 Whereas Turkey is hosting nearly 265,000 Syrian refugees and Jordan is hosting more than 112,000 Syrian refugees in camps where they are working to provide food, health care, and educational services as well as psychological assistance, vocational training, and social activities;
 Whereas an additional 1,500,000 Syrian refugees are living in Turkey, an additional 1,100,000 Syrian refugees are living in Lebanon, and an additional 750,000 Syrians are living in Jordan, outside of refugee camps and thus must live on the economies of the respective countries;
 Whereas the governments of Turkey, Jordan, and Lebanon are working to provide services to the refugees living outside of camps, but are facing significant strains on their public services, particularly health and education;
 Whereas well over 100,000 children have been born as refugees in Turkey, Jordan, and Lebanon since the start of the conflict, and those that lack birth registration are at risk of statelessness; and
 Whereas Turkey, Jordan, and Lebanon have made education a top priority for the refugee children, with more than 208,000 Syrian students registered in Turkish schools, including 78,000 Syrian students in 25 Turkish refugee camps, over 120,000 Syrian students registered in Jordanian schools, including 19,000 Syrian students in schools at the Za’atari Refugee Camp, and more than 112,000 Syrian students registered in Lebanese schools: Now, therefore, be it
	
 That the House of Representatives— (1)commends the leadership of the Republic of Turkey, the Hashemite Kingdom of Jordan, and the Lebanese Republic in providing refuge and assistance to the people and families fleeing the ongoing conflict in Syria, which has become the most complex humanitarian crisis facing the international community;
 (2)recognizes the strain that hosting such significant numbers of refugees can place on public services, particularly for education and health, and the need to mitigate the impact of these stresses on host communities;
 (3)expresses deep sympathy to Syrian refugees and their families for the loss of life, displacement, and massive destruction produced by the regional conflict; and
 (4)condemns the loss of innocent civilian life during the course of the conflict in Syria.  